Citation Nr: 1133624	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1955 to October 1977.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which determined the Veteran was entitled to service connection for bilateral (i.e., right and left ear) hearing loss and assigned an initial noncompensable (i.e., 0 percent) rating for this disability retroactively effective from January 23, 2006, the date of receipt of this claim.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

After considering the results of a December 2010 VA audiological examination, the RO issued another decision in March 2011, so during the pendency of this appeal, increasing the initial rating for the bilateral hearing loss from 0 to 10 percent with the same retroactive effective date of January 23, 2006.  The Veteran has continued to appeal, requesting an even higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating unless he expressly indicates otherwise).

In August 2011, as support for his claim for an even higher initial rating for his bilateral hearing loss, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  During the hearing, the Veteran withdrew another claim he also had appealed - for service connection for tinnitus.  38 C.F.R. § 20.704(e) (2010).  So that claim is no longer at issue, only the claim concerning the rating for his bilateral hearing loss.


FINDING OF FACT

The results of the Veteran's December 2010 VA audiological examination show that, at worst, he has Level II hearing loss in his right ear and Level VII hearing loss in his left ear.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February and March 2006, and in October 2007.  The letters, especially in combination, informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Note also that the March 2006 and October 2007 letters complied with Dingess by discussing the downstream disability rating and effective date elements of his claim.  And, regardless, in cases, as here, where an increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim was subsequently granted and he has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because its initial intended purpose has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC, also an SSOC, discussing this downstream disability rating element of his claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning an initial 0 percent rating and then a higher 10 percent rating, but no greater rating.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, private treatment records and statements in support of his claim.  In addition, the RO arranged for a VA compensation examination in December 2010 to assess the severity of his bilateral hearing loss, which is now the determinative downstream issue since his appeal is for a higher rating for this disability and because he had failed to report for two previous examinations.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, the most recent VA compensation examination of the Veteran's bilateral hearing loss disability was in December 2010, so relatively recently.  And the report of that evaluation contains all the findings needed to properly evaluate this disability.  38 C.F.R. § 4.2.  Indeed, during the recent August 2011 videoconference hearing he and his representative cited the results of that December 2010 VA examination as reason enough, alone, for assigning an even higher rating, although, as will be explained, the results of that evaluation do not support assigning a higher rating.  In any event, the mere passage of time since that examination - less than a year, is not reason enough, alone, to schedule another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.  

II.  Entitlement to an Initial Rating Higher than 10 Percent for the Bilateral Hearing loss

Since the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection in January 2007 for his bilateral hearing loss, some discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a 
service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the latter Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, in determining the current or present level of disability VA also must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  Fenderson at 125-126.  But see also Hart v. Mansfield, 21 Vet App 505 (2007) (since extending this practice even to claims that do not involve initial ratings, rather, also established ratings).

The Veteran's bilateral hearing loss was originally designated as noncompensable (i.e., 0-percent disabling) effective from January 23, 2006, the date of receipt of his claim.  But, as mentioned, this initial rating since has been increased to 10 percent, also retroactively effective from January 23, 2006, so the claim now concerns whether he is entitled to an even higher rating.


Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2010).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In determining the appropriateness of a rating for hearing loss, it is important for the Veteran to understand that the assignment of disability ratings for hearing impairment are derived by a mechanical, i.e., nondiscretionary application of the rating schedule to the numeric designations based on the examination results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).


Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and columns intersect.  38 C.F.R. § 4.85(e).

VA regulation also provides that, in cases of exceptional patterns of hearing impairment, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also held that audiometric testing in sound-controlled rooms like those provided during VA compensation examinations are adequate testing grounds for rating purposes.  The Court noted, as well, that, even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

In this case, the Veteran has not offered any expert audiological or medical evidence suggesting an audiometry test conducted in a sound-controlled room or environment produces inaccurate, misleading, or clinically unacceptable test results.  Nor has he offered any expert medical evidence demonstrating that an alternative testing method exists and that such method is in use by the general medical community.

As support for his claim, the Veteran provided a private treatment record from Dr. J.B., dated in January 2006.  This treatment record indicates word recognition for the right ear is 90 percent and 70 percent for the left ear.  This treatment record, however, provides just graphical representations of the audiological test results as concerning the puretone thresholds in the relevant frequencies, and only concerning some of the relevant frequencies, so not all, also without any accompanying explanation or interpretation of the data in a format that would permit correlation or meaningful comparison with the amount of hearing loss needed to be shown to be entitled to a higher rating under 38 C.F.R. §§ 4.85 and 4.86.  

These results reported therefore are in a format that is incompatible for VA rating purposes since they are shown in graphic form instead of numeric form.  Still, the Board is empowered to make factual findings in the first instance (although the Court cannot) - such as insofar as this evidence suggesting greater hearing loss and to remand uninterpreted audiograms for interpretation.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Here, though, this is unnecessary because the RO made the increase in the Veteran's initial rating from 0 to 10 percent retroactively effective from January 23, 2006, so back to the same month as the report of this private hearing evaluation.  And he since has undergone additional testing of his hearing, specifically for VA compensation purposes, in December 2010.

During this December 2010 VA hearing evaluation, his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
80
75
LEFT
25
20
70
90
100

The average puretone threshold was 57.5 decibels in the right ear and 70 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent for the right ear, and 100 percent for the left ear.

During his even more recent August 2011 videoconference hearing, the Veteran and his representative maintained the Veteran is entitled to a higher 20 percent rating if one considers that he has an exceptional pattern of hearing impairment so as to warrant application of 38 C.F.R. § 4.86(a).  In particular, he and his representative alleged the results of the December 2010 VA examination show puretone threshold levels of 55 decibels or greater at 2000, 3000, and 4000 Hertz and, therefore, mean the provisions of 38 C.F.R. § 4.86(a) apply.  But § 4.86(a) requires puretone thresholds of at least 55 decibels at "each of the four specified frequencies," so not just at 2000, 3000, and 4000 Hertz, but also in the additional 1,000 Hertz frequency.  

And the Veteran only had a puretone threshold of 20 decibels in this additional 1,000 Hertz frequency, so not the required 55 decibels or more like he had in the other frequencies of 2,000, 3,000 and 4,000 Hertz to warrant application of the special provisions of § 4.86(a).

He is entitled to consideration alternatively under the special provisions of § 4.86(b), however, at least concerning the hearing loss in his left ear because he had a puretone threshold of less than 30 decibels at 1,000 Hertz (as mentioned, it was 20 decibels) and of at least 70 decibels at 2,000 Hertz (it was 70 decibels).  But even so, at worst, this results in a Level VII hearing designation for his left ear using Table VIA, albeit greater than the just Level II designation for this ear if instead using Table VI.  But even when combining this higher Level VII designation for his left ear with the Level II designation for his right ear still correlates to at most a 10 percent rating for his bilateral hearing loss under Table VII.  Moreover, at no time since the filing of his claim in January 2006 does the evidence support his assertion that his hearing loss has been more than 
10-percent disabling.  Therefore, the Board cannot "stage" this rating, either.  See Fenderson, 12 Vet. App. at 125-26.  

Extra-Schedular Consideration

As well, there is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's bilateral hearing loss disability has markedly interfered with his employment, meaning above and beyond that contemplated by the current schedular rating for this disability, especially since he acknowledged during his August 2011 hearing that he is retired, and not on account of his hearing loss.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for this disability by the regular Rating Schedule.  His evaluation and treatment has been primarily - if not exclusively, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The preponderance of the evidence therefore is against assigning a rating higher than 10 percent for the hearing loss, either on a schedular or extra-schedular basis.  And since the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in the Veteran's favor, and his claim must be denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

The claim for an initial rating higher than 10 percent for the bilateral hearing loss is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


